Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Final Office Action in response to application 16/549,130 entitled "TOXICITY IN A TRADING NETWORK" with claims 1-6 and 9-20 pending.

Status of Claims
Claims 1, 4, 9, 13, 15, 19, and 20  have been amended and are hereby entered.
Claims 7 and 8 are cancelled.
Claims 1-6 and 9-20 are pending and have been examined.

Response to Amendment
The amendment filed October 13, 2021 has been entered. Claims 1-6 and 9-20 remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed November 4, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The term “dynamically” possesses no definite meaning in the art and no description is provided in the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ). The term "dynamically”  in Claim 1 and 19  is a  relative term which renders the claim indefinite.  The term "dynamically” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore the claims are rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-6 and 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-6 and 9-20 are directed to a system, method, or product program, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“operating a distributed trading platform” 
“monitoring….trading activity information indicating trading activities”
“receiving…a first order”
“receiving…a contra order”
“receiving the contra order, transmitting the contra order,”
“transmitting…first order display information to second participant systems”
“receiving….that a quantity of a financial instrument”
“facilitating execution of an exchange that fulfills…the contra order and the first order”
These limitations clearly relate to managing transactions/interactions between liquidity provider, liquidity taker, and/or broker/exchange.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to receive an order or facilitate exchange recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: 
“processor”: merely applying CPU technology  as a tool to perform an abstract idea
“communication network” : merely applying networking technology  as a tool to perform an abstract idea
“activity information”: insignificant extra-solution activity

“display information”: insignificant extra-solution activity

“graphical user interface (GUI)”: merely applying graphical user interface technology  as a tool to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). For example, the Specification reads, [0103] A processor may include one or more microprocessors, central processing units (CPUs), computing devices, …. or like devices or any combination thereof, regardless of the architecture.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 2: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 3: “look-up table”: merely applying database look-up table storage technology  as a tool to perform an abstract idea 
Claim 4: “communication network”: merely applying communication network technology  as a tool to perform an abstract idea
Claim 5: 
“communication network”: merely applying communication network technology  as a tool to perform an abstract idea
“display information”:   insignificant extra-solution activity to the judicial exception of displaying information
 Claim 6: 
“communication network”: merely applying communication network technology  as a tool to perform an abstract idea
“display information”:   insignificant extra-solution activity to the judicial exception of displaying information
Claim 9: 
“communication network”: merely applying communication network technology  as a tool to perform an abstract idea
“display information”:   insignificant extra-solution activity to the judicial exception of displaying information
Claim 10: 
“communication network”: merely applying communication network technology  as a tool to perform an abstract idea
 “processor”: merely applying CPU technology  as a tool to perform an abstract idea
 “shot clock on the GUI”:   insignificant extra-solution activity to the judicial exception of displaying information on a   graphical user interface
   Claim 11: 
“communication network”: merely applying communication network technology  as a tool to perform an abstract idea
 “processor”: merely applying CPU technology  as a tool to perform an abstract idea
“display on the GUI”:   insignificant extra-solution activity to the judicial exception of displaying information on a   graphical user interface
“refresh”:   insignificant extra-solution activity to the judicial exception of updating data
   Claim 12: 
“processor”: merely applying CPU technology  as a tool to perform an abstract idea
 “refresh”:   insignificant extra-solution activity to the judicial exception of updating data
   Claim 13: 
“communication network”: merely applying communication network technology  as a tool to perform an abstract idea
 “processor”: merely applying CPU technology  as a tool to perform an abstract idea
“graphical user interface”:   insignificant extra-solution activity to the judicial exception of displaying information with a graphical user interface
 Claim 14: “processor”: merely applying CPU technology  as a tool to perform an abstract idea
   Claim 15: 
“communication network”: merely applying communication network technology  as a tool to perform an abstract idea
 “processor”: merely applying CPU technology  as a tool to perform an abstract idea
“display information”:   insignificant extra-solution activity to the judicial exception of displaying information
“button”:   insignificant extra-solution activity to the judicial exception of providing a graphical user interface element
   Claim 16: 
“communication network”: merely applying communication network technology  as a tool to perform an abstract idea
“processor”: merely applying CPU technology  as a tool to perform an abstract idea
  “database”: merely applying database storage technology  as a tool to perform an abstract idea
    Claim 17: 
“communication network”: merely applying communication network technology  as a tool to perform an abstract idea
“processor”: merely applying CPU technology  as a tool to perform an abstract idea
  “database”: merely applying database storage technology  as a tool to perform an abstract idea
  “decrypting”: merely applying encryption/decryption technology  as a tool to perform an abstract idea
Claim 18: “display information”:   insignificant extra-solution activity to the judicial exception of displaying information
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 19 recites: 
“A distributed trading system” 
“monitoring….trading activity information indicating trading activities”
“receiving…a first order”
“receiving…a contra order”
“receiving the contra order, transmitting the contra order,”
“transmitting…first order display information to second participant systems”
“receiving….that a quantity of a financial instrument”
“facilitating execution of an exchange that fulfills…the contra order and the first order”
These limitations clearly relate to managing transactions/interactions between liquidity provider, liquidity taker, and/or broker/exchange.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to receive an order or facilitate exchange recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: 
“computing device”: merely applying computing devices  as a tool to perform an abstract idea
“communication network” : merely applying networking technology  as a tool to perform an abstract idea
“activity information”: insignificant extra-solution activity

“display information”: insignificant extra-solution activity

“graphical user interface (GUI)”: merely applying graphical user interface technology  as a tool to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). For example, the Specification reads, [0103] A processor may include one or more microprocessors, central processing units (CPUs), computing devices, …. or like devices or any combination thereof, regardless of the architecture.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 19 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 20: 
“communication network”: merely applying communication network technology  as a tool to perform an abstract idea
“display information”:   insignificant extra-solution activity to the judicial exception of displaying information
“graphical user interface (GUI)”: merely applying graphical user interface technology  as a tool to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  For example, the Specification reads, [00103]  “A processor may include one or more microprocessors, central processing units (CPUs), computing devices, ….or like devices or any combination thereof, regardless of the architecture” Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, Claims 1-6 and 9-20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 9, 10, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin (“COMPUTER IMPLEMENTED AND/OR ASSISTED METHODS AND SYSTEMS FOR DETECTING, TRACKING AND RESPONDING TO TOXIC, OR LIKELY TOXIC, ORDERS IN AN EQUITIES ORDER FLOW USING TOXICITY AND /OR PROFIT ANLYZERS”, U.S. Publication Number: 20060085312 A1), in view of Golubovsky (“METHODS AND SYSTEMS OF DISTRIBUTED TRANSACTION PROCESSING”, U.S. Publication Number: 20180315104 A1),in view of Hirani (“METHOD AND SYSTEM FOR INTEREST RATE SWAPS”, U.S. Publication Number: 20120265666 A1)










Regarding Claim 1, 
Griffin teaches,
A method of operating a distributed trading platform comprising: controlling, by at least one processor: monitoring, over a communication network in real time, trading activity information indicating trading activities 
(Griffin [0002] The present invention relates to computer implemented and/or assisted methods and systems for the trading of securities, such as equities. 
Griffin [0010]  one or more electronic communications networks (ECNs)
Griffin [0088] monitor all (or at least a percentage of) executed trades in which consolidating broker-dealer 530 is involved, it is possible for consolidating broker-dealer 530 to track its level of profitability (e.g., in real-time, and/or over a certain period of time). 
Griffin [0110] The system may be implemented as a distributed computer system rather than a single computer. Similarly, the communications link may be a dedicated link, a modem over a POTS line, the Internet and/or any other method of communicating between computers and/or users. Moreover, the processing could be controlled by a software program on one or more computer systems or processors, or could even be partially or wholly implemented in hardware.)
determining in real time toxicity ratings
(Griffin [0088]  it is possible for consolidating broker-dealer 130 to track its level of profitability (e.g., in real-time, and/or over a certain period of time)
Griffin [0019] determining at least one toxicity quotient responsive to the order characteristics, and analyzing the order to determine eligibility for execution using the at least one toxicity quotient.)
receiving, over the communication network from a first participant system of a liquidity provider, a first order; 
(Griffin [0003]  broker-dealers that consolidate order flow from multiple OFPs (also referred to herein as wholesalers, or consolidating broker-dealers), and market-makers. It will be understood that, as used herein, the term “broker-dealer” refers to any entity that, when acting as a broker, executes orders on behalf of his client
Griffin [0030] the method receives the order from an order flow provider, and sends the order from the order flow provider to the broker-dealer.)
automatically in response to receiving the first order and in real time, determining toxicity augments from the toxicity ratings respectively of the second participants,
(Griffin [0018] processes to detect, track and respond to the level of toxic (or likely toxic) orders present in an equities order flow using, for example, in at least one embodiment of the invention, order toxicity characteristics and/or profit analyzers, these methods and systems allow for better execution quality for investors
Griffin [0019] determining at least one toxicity quotient responsive to the order characteristics, and analyzing the order to determine eligibility for execution using the at least one toxicity quotient
Griffin [0025]  the method determines at least one toxicity quotient responsive to the order characteristics and generates the at least one toxicity quotient by the broker-dealer.
Griffin [0067] In at least one embodiment of the invention, order toxicity characteristics and/or profit analyzers are used to quantify and/or mitigate the risk inherent in serving as a counter-party to equities transactions;
Examiner interprets "augments" as meaning characteristic, value, variable, or parameter, such as a quotient )
Griffin does not teach of respective second participants, in which the second participants are liquidity takers; respectively for the second participants, based on the trading activity information; and transmitting, over the communication network, first order display information to second participant systems respectively of the second participants, to cause display on a graphical user interface (GUI) of a display of each second participant system of the second participant systems of an indication of a price of the first order ….with the an indication of an amount of toxicity augment corresponding to the second participant; receiving, over the communication network from a given second participant system of the second participant systems, a contra order; in response to receiving the contra order, transmitting the contra order, over the communication network, to the first participant system; receiving, over the communication network from the first participant system, an indication that a quantity of a financial instrument indicated in the first order is reserved; and in response to receiving the indication that the quantity of the financial instrument is reserved, facilitating execution of an exchange that fulfills at least a part of each of the contra order and the first order; prior to receiving a request to execute a trade fulfilling at least a part of the first order; separate from the indication of the price of the first order; applied to the first order, in which the indication of the amount of the toxicity augment displayed on the GUI is in real time automatically and dynamically adjusted before the request to execute the trade is received, according to real time market data received in real time over the communication network from a remote computing device;
Golubovsky teaches,
of respective second participants, in which the second participants are liquidity takers; (Golubovsky [0043] At step 206, “order 2” (also referred to as a liquidity consumer (LC) order) is submitted from the consumer client system 104 to system 100. As with order 1, order 2 is then validated at step 208. Order 2 may be one of multiple different types of orders including an immediate or cancel (IOC) order, a limit order, a market order, or the like.;--
Examiner interprets "liquidity takers" as a market taker who buy or sell instantly. As such, a "market order" (as opposed to a limit order) trades immediately at current prices )
 respectively for the second participants, based on the trading activity information; 
(Golubovsky [0043] At step 206, “order 2” (also referred to as a liquidity consumer (LC) order) is submitted from the consumer client system 104 to system 100. As with order 1, order 2 is then validated at step 208. Order 2 may be one of multiple different types of orders
Golubovsky  [0010] FIG. 1 shows two example computer systems with different order books that communicate to determine matches between new and pending data transaction requests;)
 and transmitting, over the communication network, first order display information to second participant systems respectively of the second participants, to cause display on a graphical user interface (GUI) of a display of each second participant system of the second participant systems of an indication of a price of the first order…. with an indication of an amount of the toxicity augment corresponding to the second participant; 
(Golubovsky [0022] a price value that indicates a particular price for the order subject to the data transaction request
Golubovsky [0054] In step 222, a match between order 2 (the LC order) and order 1 (the LP order) that is pending in order book 118 is identified.
Golubovsky [0082]   orders that are executed or matched using system 102 must satisfy the following conditions: The execution price displayed to the LC must be greater than or equal to the actual execution price for the match plus a minimum required toxicity holdback....The actual execution price is a quote price submitted by an LP at which the trade is executed. 
Golubovsky [0077] The report may provide each LP with end of the day toxicity report with information on running overall toxicity in the pool and toxicity associated with their transactions.
Golubovsky [0089]  each or any of the display interfaces 308 is or includes one or more circuits that receive data from the processors 302, generate (e.g., via a discrete GPU, an integrated GPU, a CPU executing graphical processing, or the like) corresponding image data based on the received data, and/or output (e.g., a High-Definition Multimedia Interface (HDMI), a DisplayPort Interface, a Video Graphics Array (VGA) interface, a Digital Video Interface (DVI), or the like), the generated image data to the display device 312, which displays the image data.)
receiving, over the communication network from a given second participant system of the second participant systems, a contra order; in response to receiving the contra order, transmitting the contra order, over the communication network, to the first participant system; 
(Golubovsky [0024]  For example, when a new order is received by system 100, transaction processor 114 may attempt to match the new order to a contra-side order that is currently in the transaction request database 112. In certain examples (as discussed in greater detail below), the transaction processor 114 (or other functionality of the system 100) may route a newly received order to system 102 via interfaces 110 and 116.
Golubovsky [0033] Consumer client system 104 is configured to communicate with system 100 via interface 110. Generally, the consumer client system submits data transaction requests (e.g., orders) that are “lit” (or will be if they are matched against a contra-side pending order).)
receiving, over the communication network from the first participant system, an indication that a quantity of a financial instrument indicated in the first order is reserved; and in response to receiving the indication that the quantity of the financial instrument is reserved, facilitating execution of an exchange that fulfills at least a part of each of the contra order and the first order.
(Golubovsky [0043] a limit order
Golubovsky [0016] The current state may be, for example, the best bid and offer, BBO, of the first order book. 
Golubovsky [0045] In certain examples, the submitted order may indicate what percentage of the order is eligible for matching against orders in order book 112 and/or a percentage of the order that is eligible for matching against orders that are resting in order book 118. For example, an order may indicate that only 20% of the order is eligible for matching against order book 112. Accordingly, if 100% is matched against order book 118, none will be matched against order book 112. However, if 0% is matched against order book 118, then only 20% of the original size of the order may be matched against order book 112.
Golubovsky [0068]  Volume—size of the trade;
Golubovsky [0043]  Order 2 may be one of multiple different types of orders including an immediate or cancel (IOC) order, a limit order, a market order, or the like.
Examiner interprets limit orders with bid/ask prices beyond the current market bid/ask prices as a form of reserving a spot within an order book. These orders cannot be immediately filled, so a spot is reserved for them within an order book to be filled when the market prices meets the requested limit price. Additionally, market orders that cannot be immediately filled at the current market price (e.g., requested bid/ask size exceeds the available number of shares at the current bid/ask price) have a spot reserved for them at the next available price in the order book. )
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the order flow toxicity analyzer of Griffin to incorporate the data routing and matching teachings of Golubovsky for “transaction processing that uses two different systems to selectively match data transaction requests across two different sorted lists of data transaction requests..” (Golubovsky [0002]).        The modification would have been obvious, because it is merely applying a known technique (i.e. match and process data transaction requests) to a known concept (i.e. order flow toxicity analyzer) ready for improvement to yield predictable result (i.e. “Identification of such (toxic) orders is a difficult task because it is difficult to know the “direction” that the market is heading at a given point in time…. data may be averaged to obtain the overall flow for that client for all of their orders. If the average processing for orders for a given client comes out neutral (e.g., within a predefined range) or in the market's favor, then orders from that client may be classified as non-toxic. However, if the data shows a client is continually obtaining benefits in their favor (e.g., matches they achieve are better than what could be obtained 30 seconds after the fact) it may point to orders from this client as being toxic.” Golubovsky [0066])
Golubovsky does not teach prior to receiving a request to execute a trade fulfilling at least a part of the first order; separate from the indication of the price of the first order; applied to the first order, in which the indication of the amount of the toxicity augment displayed on the GUI is in real time automatically and dynamically adjusted before the request to execute the trade is received, according to real time market data received in real time over the communication network from a remote computing device;
Hirani teaches,
prior to receiving a request to execute a trade fulfilling at least a part of the first order
(Hirani [0050]  prior to the SIRM session matching orders
Hirani [0081]  since it is a partial fill,
Hirani [0160] platform may allow for a partial fill of the consolidated sweep order, whereby the full notional amount of the order may not be filled)
separate from the indication of the price of the first order;
(Hirani [Claim 1] the computer system from one or more participants in an interest rate swap market 
Hirani [0012]   a matrix display for live and tradable Switch prices showing the short-leg on the left axis and the long-leg on the bottom.)
applied to the first order, in which the indication of the amount of the toxicity augment displayed on the GUI is in real time automatically and dynamically adjusted before the request to execute the trade is received, according to real time market data received in real time over the communication network from a remote computing device;
(Hirani [0107] They either have to trade in illiquid tenors
Hirani [0137]  the RAS process focuses on illiquid parts of the curve.
Hirani [0012] a matrix display for live and tradable Switch prices
Hirani [0035]  the display interface 200 may include the following features: market prices for the best bid and offer may be displayed in a left-to-right manner .... order depth may be displayed in real-time 
Hirani [0121]The platform may support an API that automates submission of positions from participants or that can automatically pull in trades from various sources (e.g., a position book).
Hirani [0176]  The notification limits trigger automated notifications
Hirani [0034] modules are implemented on an internet or other network accessible server
Hirani [0050]  prior to the SIRM session matching orders)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the order flow toxicity analyzer of Griffin to incorporate trading platform of Hirani for “a computer system including a plurality of user interfaces. The computer system is provided with a market evaluator for determining market conditions.” (Hirani [0006]).        The modification would have been obvious, because it is merely applying a known technique (i.e. trading platform) to a known concept (i.e. order flow toxicity analyzer) ready for improvement to yield predictable result (i.e. “the ability of acquirers to efficiently monitor the state of the market for interest rate swaps becomes critical, as once a market price has been established, liquidity can be attracted to that market price.” Hirani [0004])

Regarding Claim 2, 
Griffin, Golubovsky, and Hirani teach the distributed trading method of Claim 1 as described earlier.
Griffin teaches,
  determined as a function of a given toxicity level corresponding to the given second participant.
(Griffin [0018] processes to detect, track and respond to the level of toxic (or likely toxic) orders present in an equities order flow using, for example, in at least one embodiment of the invention, order toxicity characteristics and/or profit analyzers, these methods and systems allow for better execution quality for investors
Griffin [0019] determining at least one toxicity quotient responsive to the order characteristics, and analyzing the order to determine eligibility for execution using the at least one toxicity quotient
Griffin [0025]  the method determines at least one toxicity quotient responsive to the order characteristics and generates the at least one toxicity quotient by the broker-dealer.
Griffin [0067] In at least one embodiment of the invention, order toxicity characteristics and/or profit analyzers are used to quantify and/or mitigate the risk inherent in serving as a counter-party to equities transactions)
Griffin does not teach in which a given toxicity augment for a given second participant of the second participants
Golubovsky teaches,
in which a given toxicity augment for a given second participant of the second participants
(Golubovsky [0043] At step 206, “order 2” (also referred to as a liquidity consumer (LC) order) is submitted from the consumer client system 104 to system 100. As with order 1, order 2 is then validated at step 208. Order 2 may be one of multiple different types of orders
Golubovsky [0083] In certain example embodiments, the minimum required toxicity holdback can be configured as a default for the whole system 102, per instrument, or each user and/or LC may have their own value. Advantageously, the later of these implementations may ensure that more toxic LCs are subject to higher hold-back rates. In certain examples, the minimum holdback may be dynamically changed (e.g., during a trading day))
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the order flow toxicity analyzer of Griffin to incorporate the toxicity determination teachings of Golubovsky for “determining an overall “toxicity” of the orders.” (Golubovsky [0065]).        The modification would have been obvious, because it is merely applying a known technique (i.e. toxicity determination) to a known concept (i.e. order flow toxicity analyzer) ready for improvement to yield predictable result (i.e. “Toxic orders (or the flow of orders from a given client) are those that tend to negatively affect the market.…Identification of such orders is a difficult task because it is difficult to know the “direction” that the market is heading at a given point in time. Accordingly….the overall order flow from a given participant or client is aggregated over a period of time and used to measure where the market is number of seconds (e.g., 30 seconds) or minutes later from when orders for that client have been processed.” Golubovsky [0065 - 0066])
Regarding Claim 4, 
Griffin, Golubovsky, and Hirani teach the distributed trading method of Claim 1 as described earlier.
Griffin teaches,
in which the trading activities information includes real time market data received over the communication network from a remote market data provider.
(Griffin [0088] monitor all (or at least a percentage of) executed trades in which consolidating broker-dealer 530 is involved, it is possible for consolidating broker-dealer 530 to track its level of profitability (e.g., in real-time, and/or over a certain period of time). 
Griffin [0110] The system may be implemented as a distributed computer system rather than a single computer. Similarly, the communications link may be a dedicated link, a modem over a POTS line, the Internet and/or any other method of communicating between computers and/or users. Moreover, the processing could be controlled by a software program on one or more computer systems or processors, or could even be partially or wholly implemented in hardware.)
Griffin does not teach as the remote computing device
Golubovsky teaches,
as the remote computing device
(Golubovsky [0032] cloud-based computer systems)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the order flow toxicity analyzer of Griffin to incorporate the data routing and matching teachings of Golubovsky for “transaction processing that uses two different systems to selectively match data transaction requests across two different sorted lists of data transaction requests..” (Golubovsky [0002]).        The modification would have been obvious, because it is merely applying a known technique (i.e. match and process data transaction requests) to a known concept (i.e. order flow toxicity analyzer) ready for improvement to yield predictable result (i.e. “Identification of such (toxic) orders is a difficult task because it is difficult to know the “direction” that the market is heading at a given point in time…. data may be averaged to obtain the overall flow for that client for all of their orders. If the average processing for orders for a given client comes out neutral (e.g., within a predefined range) or in the market's favor, then orders from that client may be classified as non-toxic. However, if the data shows a client is continually obtaining benefits in their favor (e.g., matches they achieve are better than what could be obtained 30 seconds after the fact) it may point to orders from this client as being toxic.” Golubovsky [0066])

Regarding Claim 5, 
Griffin, Golubovsky, and Hirani teach the distributed trading method of Claim 1 as described earlier.
Griffin does not teach in which a given toxicity augment of a given second participant of the second participants is transmitted over the communication network as part of given display information to a given second participant system of the given second participant.
Golubovsky teaches,
in which a given toxicity augment of a given second participant of the second participants is transmitted over the communication network as part of given display information to a given second participant system of the given second participant.
(Golubovsky [0082]   orders that are executed or matched using system 102 must satisfy the following conditions: The execution price displayed to the LC must be greater than or equal to the actual execution price for the match plus a minimum required toxicity holdback....The actual execution price is a quote price submitted by an LP at which the trade is executed. 
Golubovsky [0077] The report may provide each LP with end of the day toxicity report with information on running overall toxicity in the pool and toxicity associated with their transactions.
Golubovsky [0089]  each or any of the display interfaces 308 is or includes one or more circuits that receive data from the processors 302, generate (e.g., via a discrete GPU, an integrated GPU, a CPU executing graphical processing, or the like) corresponding image data based on the received data, and/or output (e.g., a High-Definition Multimedia Interface (HDMI), a DisplayPort Interface, a Video Graphics Array (VGA) interface, a Digital Video Interface (DVI), or the like), the generated image data to the display device 312, which displays the image data.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the order flow toxicity analyzer of Griffin to incorporate the data routing and matching teachings of Golubovsky for “transaction processing that uses two different systems to selectively match data transaction requests across two different sorted lists of data transaction requests..” (Golubovsky [0002]).        The modification would have been obvious, because it is merely applying a known technique (i.e. match and process data transaction requests) to a known concept (i.e. order flow toxicity analyzer) ready for improvement to yield predictable result (i.e. “Identification of such (toxic) orders is a difficult task because it is difficult to know the “direction” that the market is heading at a given point in time…. data may be averaged to obtain the overall flow for that client for all of their orders. If the average processing for orders for a given client comes out neutral (e.g., within a predefined range) or in the market's favor, then orders from that client may be classified as non-toxic. However, if the data shows a client is continually obtaining benefits in their favor (e.g., matches they achieve are better than what could be obtained 30 seconds after the fact) it may point to orders from this client as being toxic.” Golubovsky [0066])
Regarding Claim 6, 
Griffin, Golubovsky, and Hirani teach the distributed trading method of Claim 1 as described earlier.
Griffin teaches,
in which an amount equal to a sum of a given toxicity augment of a given second participant of the second participants and a price of the first order
(Griffin [0075] According to at least one embodiment of the invention, some or all of the above and other order, market condition, and/or order execution parameters may be combined empirically to generate a “toxicity quotient” for orders placed by investor 110.)
Griffin does not teach transmitted over the communication network as part of given display information to a given second participant system of the given second participant.
Golubovsky teaches,
transmitted over the communication network as part of given display information to a given second participant system of the given second participant.
(Golubovsky [0077] The report may provide each LP with end of the day toxicity report with information on running overall toxicity in the pool and toxicity associated with their transactions.
Golubovsky [0089]  each or any of the display interfaces 308 is or includes one or more circuits that receive data from the processors 302, generate (e.g., via a discrete GPU, an integrated GPU, a CPU executing graphical processing, or the like) corresponding image data based on the received data, and/or output (e.g., a High-Definition Multimedia Interface (HDMI), a DisplayPort Interface, a Video Graphics Array (VGA) interface, a Digital Video Interface (DVI), or the like), the generated image data to the display device 312, which displays the image data.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the order flow toxicity analyzer of Griffin to incorporate the data routing and matching teachings of Golubovsky for “transaction processing that uses two different systems to selectively match data transaction requests across two different sorted lists of data transaction requests..” (Golubovsky [0002]).        The modification would have been obvious, because it is merely applying a known technique (i.e. match and process data transaction requests) to a known concept (i.e. order flow toxicity analyzer) ready for improvement to yield predictable result (i.e. “Identification of such (toxic) orders is a difficult task because it is difficult to know the “direction” that the market is heading at a given point in time…. data may be averaged to obtain the overall flow for that client for all of their orders. If the average processing for orders for a given client comes out neutral (e.g., within a predefined range) or in the market's favor, then orders from that client may be classified as non-toxic. However, if the data shows a client is continually obtaining benefits in their favor (e.g., matches they achieve are better than what could be obtained 30 seconds after the fact) it may point to orders from this client as being toxic.” Golubovsky [0066])
Regarding Claim 9, 
Griffin, Golubovsky, and Hirani teach the distributed trading method of Claim 1 as described earlier.
Griffin does not teach in which the transmitting, over the communication network, the first order display information to the second participant systems causes simultaneously displaying different indications of amounts of toxicity augments with the price of the first order on the displays respectively of the second participant systems.
Golubovsky teaches,
in which the transmitting, over the communication network, the first order display information to the second participant systems 
(Golubovsky [0082]   orders that are executed or matched using system 102 must satisfy the following conditions: The execution price displayed to the LC must be greater than or equal to the actual execution price for the match plus a minimum required toxicity holdback....The actual execution price is a quote price submitted by an LP at which the trade is executed. 
Golubovsky [0077] The report may provide each LP with end of the day toxicity report with information on running overall toxicity in the pool and toxicity associated with their transactions.
Golubovsky [0089]  each or any of the display interfaces 308 is or includes one or more circuits that receive data from the processors 302, generate (e.g., via a discrete GPU, an integrated GPU, a CPU executing graphical processing, or the like) corresponding image data based on the received data, and/or output (e.g., a High-Definition Multimedia Interface (HDMI), a DisplayPort Interface, a Video Graphics Array (VGA) interface, a Digital Video Interface (DVI), or the like), the generated image data to the display device 312, which displays the image data.)
causes simultaneously displaying different indications of amounts of toxicity augments with the price of the first order on the displays respectively of the second participant systems.
(Golubovsky [0082]  a minimum required toxicity holdback
Golubovsky [0028] In certain examples, orders submitted from different provider client systems to system 102 will not match against one another (e.g., bid and offer prices in database 118 may overlap).
Golubovsky [0077] The report may provide each LP with end of the day toxicity report with information on running overall toxicity in the pool and toxicity associated with their transactions.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the order flow toxicity analyzer of Griffin to incorporate the toxicity determination teachings of Golubovsky for “determining an overall “toxicity” of the orders.” (Golubovsky [0065]).        The modification would have been obvious, because it is merely applying a known technique (i.e. toxicity determination) to a known concept (i.e. order flow toxicity analyzer) ready for improvement to yield predictable result (i.e. “Toxic orders (or the flow of orders from a given client) are those that tend to negatively affect the market.…Identification of such orders is a difficult task because it is difficult to know the “direction” that the market is heading at a given point in time. Accordingly….the overall order flow from a given participant or client is aggregated over a period of time and used to measure where the market is number of seconds (e.g., 30 seconds) or minutes later from when orders for that client have been processed.” Golubovsky [0065 - 0066])
Regarding Claim 10, 
Griffin, Golubovsky, and Hirani teach the distributed trading method of Claim 1 as described earlier.
Griffin teaches,
further comprising controlling, by at least one processor: causing, over the communication network, display of a shot clock on the GUI of the display of at least one second participant system of the second participant systems to indicate a countdown of available time remaining for at least one second participant corresponding to the at least one second participant system to react to the first order.
(Griffin [0081] the order is executed at step 508 (e.g., by sending the order to an exchange or internalizing the order, and with or without, for example, a time and/or price guarantee). 
Griffin [0106] The detailed description herein may be presented in terms of program procedures executed on a computer or network of computers.
Griffin [0110]  Moreover, the processing could be controlled by a software program on one or more computer systems or processors, or could even be partially or wholly implemented in hardware.)
Regarding Claim 13, 
Griffin, Golubovsky, and Cicero teach the distributed trading method of Claim 12 as described earlier.
Griffin teaches,
determining for given second participants of the second participants updated toxicity augments from the toxicity ratings respectively of the given second participants; 
(Griffin [0018] processes to detect, track and respond to the level of toxic (or likely toxic) orders present in an equities order flow using, for example, in at least one embodiment of the invention, order toxicity characteristics and/or profit analyzers, these methods and systems allow for better execution quality for investors
Griffin [0019] determining at least one toxicity quotient responsive to the order characteristics, and analyzing the order to determine eligibility for execution using the at least one toxicity quotient
Griffin [0025]  the method determines at least one toxicity quotient responsive to the order characteristics and generates the at least one toxicity quotient by the broker-dealer.
Griffin [0067] In at least one embodiment of the invention, order toxicity characteristics and/or profit analyzers are used to quantify and/or mitigate the risk inherent in serving as a counter-party to equities transactions)
and automatically responsive to determining the updated toxicity augments, transmitting, in real time over the communication network, the updated toxicity augments respectively to given second participant systems of the given second participants,
(Griffin [0088]  it is possible for consolidating broker-dealer 130 to track its level of profitability (e.g., in real-time, and/or over a certain period of time)
Griffin [0019] determining at least one toxicity quotient responsive to the order characteristics, and analyzing the order to determine eligibility for execution using the at least one toxicity quotient. 
Griffin [0105] the toxicity analyzers, profit analyzers and/or systems for determining compliance with a rule-set will be capable of communicating using the protocol or protocols by which orders in the equities order flow are transmitted. For example, these components and systems may be constructed such that details of orders (e.g., order parameters) being transmitted between various parties in the equities order flow chain may be directly ascertainable.)
Griffin does not teach to cause refreshing of the graphical user interface of each of the given second participant systems to display the updated toxicity augment instead of the indication of the amount of the toxicity augment respectively corresponding to the given second participant system; prior to receiving a request to execute a trade fulfilling at least a part of the first order from given second participants of the second participants, in real time; display, separately from the indication of the price of the first order, an indication of an amount of the updated toxicity augment
  Golubovsky teaches,
the updated toxicity augment instead of the indication of the amount of the toxicity augment respectively corresponding to the given second participant system.
(Golubovsky [0082  a minimum required toxicity holdback
Golubovsky [0025] The electronic data feed may include information on all actions that modify or update records in the transaction requests DB 112. For example, when a newly received data transaction request is matched against a pending data transaction request (e.g., a “buy” order is matched to a “sell” order), a data message may be generated based on that match and be sent out as part of an electronic data feed. 
Golubovsky  [0065] Reports may include determining an overall “toxicity” of the orders that have be processed using the techniques herein. Toxic orders (or the flow of orders from a given client) are those that tend to negatively affect the market. For example, orders that move the market may be considered toxic as opposed to those orders that follow the market.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the order flow toxicity analyzer of Griffin to incorporate the toxicity determination teachings of Golubovsky for “determining an overall “toxicity” of the orders.”   (Golubovsky [0065])      The modification would have been obvious, because it is merely applying a known technique (i.e. toxicity determination) to a known concept (i.e. order flow toxicity analyzer) ready for improvement to yield predictable result (i.e. “Identification of such (toxic) orders is a difficult task because it is difficult to know the “direction” that the market is heading at a given point in time…. data may be averaged to obtain the overall flow for that client for all of their orders. If the average processing for orders for a given client comes out neutral (e.g., within a predefined range) or in the market's favor, then orders from that client may be classified as non-toxic. However, if the data shows a client is continually obtaining benefits in their favor (e.g., matches they achieve are better than what could be obtained 30 seconds after the fact) it may point to orders from this client as being toxic.” Golubovsky [0066])
Golubovsky does not teach to cause refreshing of the graphical user interface of each of the given second participant systems to display
Hirani teaches,
to cause refreshing of the graphical user interface of each of the given second participant systems to display
(Hirani [0176] set notification triggers
Hirani [0093]  be notified (on their screen or via an API message).
Hirani [0035] order depth may be displayed in real-time  )
prior to receiving a request to execute a trade fulfilling at least a part of the first order from given second participants of the second participants, in real time; 
(Hirani [0050]  prior to the SIRM session matching orders
Hirani [0081]  since it is a partial fill,
Hirani [0160] platform may allow for a partial fill of the consolidated sweep order, whereby the full notional amount of the order may not be filled)
display, separately from the indication of the price of the first order, an indication of an amount of the updated toxicity augment
(Hirani [Claim 1] the computer system from one or more participants in an interest rate swap market 
Hirani [0012]   a matrix display for live and tradable Switch prices showing the short-leg on the left axis and the long-leg on the bottom.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the order flow toxicity analyzer of Griffin to incorporate trading platform of Hirani for “a computer system including a plurality of user interfaces. The computer system is provided with a market evaluator for determining market conditions.” (Hirani [0006]).        The modification would have been obvious, because it is merely applying a known technique (i.e. trading platform) to a known concept (i.e. order flow toxicity analyzer) ready for improvement to yield predictable result (i.e. “the ability of acquirers to efficiently monitor the state of the market for interest rate swaps becomes critical, as once a market price has been established, liquidity can be attracted to that market price.” Hirani [0004])
Regarding Claim 14, 
Griffin, Golubovsky, and Hirani teach the distributed trading method of Claim 1 as described earlier.
Griffin does not teach determining whether the second participants are qualified to view the first order.
Golubovsky teaches,
determining whether the second participants are qualified to view the first order.
(Golubovsky [0055] will never execute or identify a match between orders at a price that is worse that the price at which order 2 was submitted. In certain examples, the transaction processor 120 will only execute a match if it is between the “top” lit prices (e.g., greater than the bid and lower than the offer of the BBO). In certain examples, exceptions to this type of matching requirement may be implemented (e.g., if there is a one-sided order book, if there is no lit price (such as trading just opened), etc. . . . ).
Golubovsky [0031]   may be modified to communicate with secondary transaction system without any change in communication protocols or data transaction request field requirements for consumer client systems 104....However, in certain examples, a flag or field may be added to the communication protocol for submitted data transaction requests. This field may provide a client a way to communicate that it desires to have the corresponding order (potentially) routed to a secondary transaction system)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the order flow toxicity analyzer of Griffin to incorporate the data routing and matching teachings of Golubovsky for “transaction processing that uses two different systems to selectively match data transaction requests across two different sorted lists of data transaction requests..” (Golubovsky [0002]).        The modification would have been obvious, because it is merely applying a known technique (i.e. match and process data transaction requests) to a known concept (i.e. order flow toxicity analyzer) ready for improvement to yield predictable result (i.e. “Identification of such (toxic) orders is a difficult task because it is difficult to know the “direction” that the market is heading at a given point in time…. data may be averaged to obtain the overall flow for that client for all of their orders. If the average processing for orders for a given client comes out neutral (e.g., within a predefined range) or in the market's favor, then orders from that client may be classified as non-toxic. However, if the data shows a client is continually obtaining benefits in their favor (e.g., matches they achieve are better than what could be obtained 30 seconds after the fact) it may point to orders from this client as being toxic.” Golubovsky [0066])
Regarding Claim 16, 
Griffin, Golubovsky, and Hirani teach the distributed trading method of Claim 1 as described earlier.
Griffin does not teach determining whether the second participants are qualified to view the first order.
Golubovsky teaches,
by at least one processor: securely storing, in a database, trading intentions of the liquidity provider received over the communication network from the first participant system.
(Golubovsky [0023] System 100 includes a transaction request database 112 and a transaction processor 114. The transaction request database 112 may include dual sorted lists of data transaction requests. The lists may be stored in an in-memory data structure (e.g., a sorted list), a flat file, a database management system (DBMS), or the like. In certain instances, the transaction request database 112 may include an order book that stores received orders (e.g., orders that are pending in the order book)
Golubovsky [0051] a data message is transmitted (e.g., via an electronic data communications network), from system 100 to system 102. 
Golubovsky [0089]  each or any of the display interfaces 308 is or includes one or more circuits that receive data from the processors 302, generate (e.g., via a discrete GPU, an integrated GPU, a CPU executing graphical processing, or the like) corresponding image data based on the received data, and/or output (e.g., a High-Definition Multimedia Interface (HDMI), a DisplayPort Interface, a Video Graphics Array (VGA) interface, a Digital Video Interface (DVI), or the like), the generated image data to the display device 312, which displays the image data.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the order flow toxicity analyzer of Griffin to incorporate the data routing and matching teachings of Golubovsky for “transaction processing that uses two different systems to selectively match data transaction requests across two different sorted lists of data transaction requests..” (Golubovsky [0002]).        The modification would have been obvious, because it is merely applying a known technique (i.e. match and process data transaction requests) to a known concept (i.e. order flow toxicity analyzer) ready for improvement to yield predictable result (i.e. “Identification of such (toxic) orders is a difficult task because it is difficult to know the “direction” that the market is heading at a given point in time…. data may be averaged to obtain the overall flow for that client for all of their orders. If the average processing for orders for a given client comes out neutral (e.g., within a predefined range) or in the market's favor, then orders from that client may be classified as non-toxic. However, if the data shows a client is continually obtaining benefits in their favor (e.g., matches they achieve are better than what could be obtained 30 seconds after the fact) it may point to orders from this client as being toxic.” Golubovsky [0066])
Claim 19 is rejected on the same basis as Claim 1.
Regarding Claim 20, 
Griffin, Golubovsky, and Hirani teach the distributed trading method of Claim 19 as described earlier.
Griffin does not teach further comprising the second participant systems, in which each of the second participant systems includes a third computing device configured to control: receiving, over the communication network, the first order display information; rendering on the graphical user interface the indication of the price of the first order with the toxicity augment corresponding to the second participant; and transmitting, over the communication network, a given contra order; separately from the indication of the amount
Golubovsky teaches,
further comprising the second participant systems, in which each of the second participant systems includes a third computing device configured to control: receiving, over the communication network, the first order display information; rendering on the graphical user interface the indication of the price of the first order with the toxicity augment corresponding to the second participant; and transmitting, over the communication network, a given contra order.
(Golubovsky [0022] a price value that indicates a particular price for the order subject to the data transaction request
Golubovsky [0032] consumer client system 104 and provider client system 106 are implemented on client computer systems (or other computer systems are controlled in some fashion by the “client”). Client computer systems can include personal computers, mobile devices, automated computer systems, cloud-based computer systems, and the like. Generally, systems 104 and 106 may include any computer system....In certain instances, the consumer client systems are those that are controlled or operated by entities that generally consume liquidity. 
 Golubovsky [0054] In step 222, a match between order 2 (the LC order) and order 1 (the LP order) that is pending in order book 118 is identified.
Golubovsky [0082]   orders that are executed or matched using system 102 must satisfy the following conditions: The execution price displayed to the LC must be greater than or equal to the actual execution price for the match plus a minimum required toxicity holdback....The actual execution price is a quote price submitted by an LP at which the trade is executed. 
Golubovsky [0077] The report may provide each LP with end of the day toxicity report with information on running overall toxicity in the pool and toxicity associated with their transactions.
Golubovsky [0089]  each or any of the display interfaces 308 is or includes one or more circuits that receive data from the processors 302, generate (e.g., via a discrete GPU, an integrated GPU, a CPU executing graphical processing, or the like) corresponding image data based on the received data, and/or output (e.g., a High-Definition Multimedia Interface (HDMI), a DisplayPort Interface, a Video Graphics Array (VGA) interface, a Digital Video Interface (DVI), or the like), the generated image data to the display device 312, which displays the image data.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the order flow toxicity analyzer of Griffin to incorporate the data routing and matching teachings of Golubovsky for “transaction processing that uses two different systems to selectively match data transaction requests across two different sorted lists of data transaction requests..” (Golubovsky [0002]).        The modification would have been obvious, because it is merely applying a known technique (i.e. match and process data transaction requests) to a known concept (i.e. order flow toxicity analyzer) ready for improvement to yield predictable result (i.e. “Identification of such (toxic) orders is a difficult task because it is difficult to know the “direction” that the market is heading at a given point in time…. data may be averaged to obtain the overall flow for that client for all of their orders. If the average processing for orders for a given client comes out neutral (e.g., within a predefined range) or in the market's favor, then orders from that client may be classified as non-toxic. However, if the data shows a client is continually obtaining benefits in their favor (e.g., matches they achieve are better than what could be obtained 30 seconds after the fact) it may point to orders from this client as being toxic.” Golubovsky [0066])
Golubovsky  does not teach separately from the indication of the amount
Hirani teaches,
separately from the indication of the amount
(Hirani [Claim 1] the computer system from one or more participants in an interest rate swap market 
Hirani [0012]   a matrix display for live and tradable Switch prices showing the short-leg on the left axis and the long-leg on the bottom.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the order flow toxicity analyzer of Griffin to incorporate trading platform of Hirani for “a computer system including a plurality of user interfaces. The computer system is provided with a market evaluator for determining market conditions.” (Hirani [0006]).        The modification would have been obvious, because it is merely applying a known technique (i.e. trading platform) to a known concept (i.e. order flow toxicity analyzer) ready for improvement to yield predictable result (i.e. “the ability of acquirers to efficiently monitor the state of the market for interest rate swaps becomes critical, as once a market price has been established, liquidity can be attracted to that market price.” Hirani [0004])


Claims 3, 17, and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Griffin, Golubovsky, and Hirani  in view of Doherty  (“ALTERNATIVE TRADING SCORECARD APPARATUSES, METHODS, AND SYSTEMS”, U.S. Publication Number: 20120143742 A1)

Regarding Claim 3, 
Griffin, Golubovsky, and Hirani teach the distributed trading method of Claim 1 as described earlier.
Griffin   and Golubovsky do not teach in which a given toxicity augment for a given second participant of the second participants is determined from a look-up table indicating given toxicity augments for respective toxicity levels.
Doherty  teaches,






  in which a given toxicity augment for a given second participant of the second participants is determined from a look-up table indicating given toxicity augments for respective toxicity levels.
(Doherty  [0042]  the Scorecard may retrieve from one or more tables and/or databases alpha for an instrument bucket....The Scorecard may then compare the retrieved alpha to low and high thresholds....In one implementation, the type of scoring may determine the type of interactions (e.g., low risk, toxic, low liquidity, etc.)
Doherty  [Claim 6] one of the plurality of broker clients)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the order flow toxicity analyzer of Griffin and the metric scorecard teachings of Golubovsky to incorporate the trading and global matching teachings of Doherty for “transforming transaction data and market feed data into trade metrics.” (Doherty [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. metric scorecards) to a known concept (i.e. order flow toxicity analyzer) ready for improvement to yield predictable result (i.e. “determining a mark price for the financial instrument, calculating a trade metric for the executed transaction using an executed price for the transaction and the mark price, and storing the trade metric in the database.” Doherty [Abstract])
Regarding Claim 17, 
Griffin, Golubovsky, and Doherty teach the distributed trading method of Claim 16 as described earlier.
Griffin   and Golubovsky do not teach in which the trading intentions are encrypted as received over the communication network, and in which the at least one processor controls: decrypting the trading intentions; and storing the trading intentions in decrypted form in the database.
Doherty teaches,
in which the trading intentions are encrypted as received over the communication network, and in which the at least one processor controls: decrypting the trading intentions; and storing the trading intentions in decrypted form in the database.
(Doherty  [0080] Cryptographic processor interfaces will allow for expedition of encryption and/or decryption requests by the cryptographic component... The cryptographic component allows for the encryption and/or decryption of provided data.
Doherty [0029] By storing the trade data 150 for each trade in account database 155 
Doherty [0025] Order data 120 sent to server 105 may include client identification information, the name and/or symbol of the financial instrument being traded, the quantity of the requested trade, whether the trade is a buy or sell order, and any limits on the trade.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the order flow toxicity analyzer of Griffin   to incorporate the trading and global matching teachings of Doherty for “transforming transaction data and market feed data into trade metrics.” (Doherty [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. metric scorecards) to a known concept (i.e. order flow toxicity analyzer) ready for improvement to yield predictable result (i.e. “determining a mark price for the financial instrument, calculating a trade metric for the executed transaction using an executed price for the transaction and the mark price, and storing the trade metric in the database.” Doherty [Abstract])
Regarding Claim 18, 
Griffin, Golubovsky, and Hirani   teach the distributed trading method of Claim 1  as described earlier.
Griffin, Golubovsky, and Hirani   do not teach in which the first order display information is transmitted encrypted respectively to the second participant systems.
Doherty  teaches,
  in which the first order display information is transmitted encrypted respectively to the second participant systems.
(Doherty [0074] The user interface may allow for the display, execution, interaction, manipulation, and/or operation of program components and/or system facilities through textual and/or graphical facilities.
Doherty [0050] These instructions may be operational and/or data instructions containing and/or referencing other instructions and data in various processor accessible and operable areas of memory 929 (e.g., registers, cache memory, random access memory, etc.). Such communicative instructions may be stored and/or transmitted in batches (e.g., batches of instructions) as programs and/or data components to facilitate desired operations.
Doherty [0080] Cryptographic processor interfaces will allow for expedition of encryption and/or decryption requests by the cryptographic component... The cryptographic component allows for the encryption and/or decryption of provided data.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the order flow toxicity analyzer of Griffin   to incorporate the trading and global matching teachings of Doherty for “transforming transaction data and market feed data into trade metrics.” (Doherty [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. metric scorecards) to a known concept (i.e. order flow toxicity analyzer) ready for improvement to yield predictable result (i.e. “determining a mark price for the financial instrument, calculating a trade metric for the executed transaction using an executed price for the transaction and the mark price, and storing the trade metric in the database.” Doherty [Abstract])

Claims 11, 12 and 15  are rejected under 35 U.S.C. 103 as being unpatentable over Griffin, Golubovsky, and Hirani  in view of Cicero (“SYSTEMS AND METHODS FOR IMPLEMENTING TRADING AND GLOBAL MATCHING BASED ON BROKER SUGGESTED PRICES”, U.S. Publication Number: 20140188683 A1)

Regarding Claim 11, 
Griffin, Golubovsky, and Hirani teach the distributed trading method of Claim 10 as described earlier.
Griffin, Golubovsky, and Hirani do not teach automatically responsive to a determination that there is no time remaining for the at least one second participant to react to the first order, causing, over the communication network, refreshing of the display on the GUI such that (i) the shot clock indicates the available time is expired and (ii) an indication operable to request to execute a trade fulfilling the first order displayed on the GUI is replaced by an indication operable to request to refresh of the first order.
Cicero teaches,
automatically responsive to a determination that there is no time remaining for the at least one second participant to react to the first order, 
(Cicero [0061] at the end of the timer for the worked up trade, then the semi-interactive or interactive users may be denied access to the matching process.)
causing, over the communication network, refreshing of the display on the GUI 
(Cicero [0077] Following execution, the matched trades may automatically execute in a trading application or system according to the system and, thereafter, trade execution messages may be displayed on relevant user's user interfaces. Rules for sending execution alerts are detailed below in the portions of the specifications relating respectively to interactive trading alerts, interactive trading pop ups, and broker interactive pop ups
Cicero [0133]  the BSP may be displayed with a background of a first suitable color.
Cicero [0134]the BSP may be displayed in a second suitable color.
Cicero [0135]  the BSP may be displayed in a third color)
such that (i) the shot clock indicates the available time is expired and (ii) an indication operable to request to execute a trade fulfilling the first order displayed on the GUI is replaced by an indication operable to request to refresh of the first order.
(Cicero [0140]  Once the trader's timer expires, all of the trader's market orders may be held and all BSOs may be cancelled.
Cicero [0049] the session at the previous BSO may be cancelled and replaced with a new session.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the order flow toxicity analyzer of Griffin   to incorporate the trading and global matching teachings of Cicero for “electronic trading systems and methods of trading that may preferably be implemented without interrupting regular market activity.” (Cicero [Abstract]) ….” based on broker-suggested price(s)”  (Cicero [0003])       The modification would have been obvious, because it is merely applying a known technique (i.e. order matching) to a known concept (i.e. order flow toxicity analyzer) ready for improvement to yield predictable result (i.e. “when a first trader has submitted a bid or offer at a BSP, the first trader may have requested, either by a default setting or a specific request, that the bid or offer remains unposted—i.e., that the bid or offer is not viewable, and/or actionable, by other entities.” Cicero [0006])
Regarding Claim 12, 
Griffin, Golubovsky, Cicero teach the distributed trading method of Claim 11 as described earlier.
Griffin does not teach automatically responsive to a determination the indication to request to refresh the first order is operated and receiving an indication that a second quantity of the financial instrument indicated in the first order is reserved, facilitating execution of an exchange that fulfills at least a part of each of the contra order and the first order.
Cicero teaches,
automatically responsive to a determination the indication to request to refresh the first order is operated 
(Cicero [0140]  Once the trader's timer expires, all of the trader's market orders may be held and all BSOs may be cancelled.
Cicero [0049] the session at the previous BSO may be cancelled and replaced with a new session.)
and receiving an indication that a second quantity of the financial instrument indicated in the first order is reserved, facilitating execution of an exchange that fulfills at least a part of each of the contra order and the first order.
(Cicero [0051] in accordance with price and time priority rules
Cicero [0075] Based on the overall size and direction of the order entered, a single bid/offer may be matched up with multiple bid/offers. Those with priority, which is defined in more detail below, may have their respective entire size matched before moving to the next level of priority. If there is not an equal amount of volume of interest bids to offers or offer to bids, the outstanding size may be thrown out. Once matched, all executed trades may be sent to a suitable trade recordation application or system.
Cicero [0070] When original trades are only partially executed, the remaining size may be automatically included in the work up.
Cicero [0080] If the remaining, untraded, volume of the interest is not executed as part of the work up/join the trade, the price and partial size may return to be posted on the suitable trading system and/or application.;
Examiner interprets limit orders with bid/ask prices beyond the current market bid/ask prices as a form of reserving a spot within an order book. These orders cannot be immediately filled, so a spot is reserved for them within an order book to be filled when the market prices meets the requested limit price. Additionally, market orders that cannot be immediately filled at the current market price (e.g., requested bid/ask size exceeds the available number of shares at the current bid/ask price) have a spot reserved for them at the next available price in the order book. Partial fills represent only a portion of a reserved ordered price/quantity that could be completed)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the order flow toxicity analyzer of Griffin and the data routing and matching teachings of Golubovsky to incorporate the trading and global matching teachings of Cicero for “electronic trading systems and methods of trading that may preferably be implemented without interrupting regular market activity.” (Cicero [Abstract]) ….” based on broker-suggested price(s)”  (Cicero [0003])       The modification would have been obvious, because it is merely applying a known technique (i.e. order matching) to a known concept (i.e. order flow toxicity analyzer) ready for improvement to yield predictable result (i.e. “when a first trader has submitted a bid or offer at a BSP, the first trader may have requested, either by a default setting or a specific request, that the bid or offer remains unposted—i.e., that the bid or offer is not viewable, and/or actionable, by other entities.” Cicero [0006])
Regarding Claim 15, 
Griffin, and Golubovsky teach the distributed trading method of Claim 1 as described earlier.
Griffin teaches,
transmitting the first order display information, over the communication network
(Griffin [0105] the toxicity analyzers, profit analyzers and/or systems for determining compliance with a rule-set will be capable of communicating using the protocol or protocols by which orders in the equities order flow are transmitted. For example, these components and systems may be constructed such that details of orders (e.g., order parameters) being transmitted between various parties in the equities order flow chain may be directly ascertainable.
Griffin [0010] one or more electronic communications networks (ECNs),)
with the toxicity augment.
(Griffin [0018] processes to detect, track and respond to the level of toxic (or likely toxic) orders present in an equities order flow using, for example, in at least one embodiment of the invention, order toxicity characteristics and/or profit analyzers, these methods and systems allow for better execution quality for investors
Griffin [0019] determining at least one toxicity quotient responsive to the order characteristics, and analyzing the order to determine eligibility for execution using the at least one toxicity quotient)
Griffin does not teach to cause display on the GUI of each of the second participant systems indicia as a button operable to accept the first order; at an amount equal to a sum of the amount of with the toxicity augment and the price of the first order.
Cicero teaches,
to cause display on the GUI of each of the second participant systems indicia as a button operable to accept the first order
(Cicero [0119] Traders may submit their size either via the size entry field or size buttons, depending on their user preference setting.
Cicero [0181] The trader may click on the desired hit/lift button to execute the trade;)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the order flow toxicity analyzer of Griffin and the data routing and matching teachings of Golubovsky to incorporate the trading and global matching teachings of Cicero for “electronic trading systems and methods of trading that may preferably be implemented without interrupting regular market activity.” (Cicero [Abstract]) ….” based on broker-suggested price(s)”  (Cicero [0003])       The modification would have been obvious, because it is merely applying a known technique (i.e. order matching) to a known concept (i.e. order flow toxicity analyzer) ready for improvement to yield predictable result (i.e. “when a first trader has submitted a bid or offer at a BSP, the first trader may have requested, either by a default setting or a specific request, that the bid or offer remains unposted—i.e., that the bid or offer is not viewable, and/or actionable, by other entities.” Cicero [0006])
Cicero does not teach at an amount equal to a sum of the amount of with the toxicity augment and the price of the first order.
Hirani teaches, 
an amount equal to a sum of the amount of with the toxicity augment and the price of the first order.
(Hirani [0048]  participants can add to their orders at any time 
Hirani [0143] Constraints may be added to the optimization algorithm to ensure that each participant's cumulative and specific order DV01 can change within a specified range of values
Hirani [0149] The RAS user interface may additionally display 1400 predictive and actual matching of non-standard tenor switches in an overall interest rate swap platform, as driven and updated by adjustment to user tolerances
Hirani [0154]  These may or may not include iceberg orders—i.e., orders with a hidden notional in addition to the visible notional.
Hirani  [Claim 7] wherein said transaction clearing module sorts completed orders to aggregate orders associated with a user)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the order flow toxicity analyzer of Griffin to incorporate trading platform of Hirani for “a computer system including a plurality of user interfaces. The computer system is provided with a market evaluator for determining market conditions.” (Hirani [0006]).        The modification would have been obvious, because it is merely applying a known technique (i.e. trading platform) to a known concept (i.e. order flow toxicity analyzer) ready for improvement to yield predictable result (i.e. “the ability of acquirers to efficiently monitor the state of the market for interest rate swaps becomes critical, as once a market price has been established, liquidity can be attracted to that market price.” Hirani [0004])


Response to Remarks
Applicant's arguments filed on February 3, 2021 have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Applicant amended:
Independent Claims 1 and 19 by primarily adding:
“prior to receiving a request to execute a trade fulfilling at least a part of the first order” 
“a price of the first order and, separate from the indication of the price of the first order, an indication of an amount of   the toxicity augment”
“applied to the first order, in which the indication of the amount of the toxicity augment displayed on the GUI is in real time automatically and dynamically adjusted before the request to execute the trade is received, according to real time market data received in real time over the communication network from a remote computing device;”

Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“The Office Action fails to explain why additional elements in claim 1, namely, the features of claim 1 emphasized above, do not amount to significantly more than the purported abstract idea.."
Examiner responds:
Applicant's amendments have been fully considered but they are not persuasive.
The claimed limitations clearly relate to managing transactions/interactions between liquidity provider, liquidity taker, and/or broker/exchange.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to receive an order or facilitate exchange recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).







This judicial exception is not integrated into a practical application. In particular, the additional elements of independent Claim 1: 
“processor”: merely applying CPU technology  as a tool to perform an abstract idea
“communication network” : merely applying networking technology  as a tool to perform an abstract idea
“activity information”: insignificant extra-solution activity

“display information”: insignificant extra-solution activity

“graphical user interface (GUI)”: merely applying GUI technology  as a tool to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). For example, the Specification reads, [0103] A processor may include one or more microprocessors, central processing units (CPUs), computing devices, …. or like devices or any combination thereof, regardless of the architecture.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Similar issues persist with independent Claim 19.

The Applicant states:
“these claimed features help to improve computer performance and computer related operation, which includes processing related to real time communication over a communication network and among a processor (i.e., computing device), a first participant system, a plurality of second participant systems and a remote computing device, to determine in real time an amount of toxicity augment applied to a order for respective second participants and, automatically in real time before a request for the order is executed, to cause display of the amount of the toxicity augment respectively of the second participants at a GUI of second participant systems, separately from a price of the first of the order, and in particular, the processor monitoring, over a communication network in real time, trading activity information indicating trading activities of respective second participants; determining in real time toxicity ratings respectively for the second participants, …..to cause display on a graphical user interface (GUI) of a display of each second participant system of the second participant systems of an indication of a price of the first order ….. the indication of the amount of the toxicity augment displayed on the GUI is in real time automatically and dynamically adjusted before the request to execute the trade is received, according to real time market data received in real time over the communication network from a remote computing device..."
Examiner responds:
The focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. 
In this case the claims’ invocation of computers, networks, and displays do not transform the claimed subject matter into patent-eligible applications. The claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer components and display devices.
Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, synthesizing, sending, and presenting the desired information.  See MPEP 2106.05(d) well-understood, routine, and conventional.
Regarding additional elements:
“Real time communication over a communication network” is well-understood, routine, and conventional.
Communication over a network is well-understood, routine and conventional is supported by case law, see MPEP 2106.05(d)(II): Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
“Determining in real time an amount of toxicity augment” amounts to performance of a mental process.
“Monitoring, over a communication network in real time, trading activity information” amounts to performance of a mental process.
“Determining in real time toxicity ratings” amounts to performance of a mental process.
“Amount of the toxicity augment displayed on a GUI in real time automatically and dynamically” amounts to  post-solution activity. The applicant’s invention merely provides or displays a visualization. The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. 
The Applicant states:
“By selectively transmitting a trade order with toxicity augment only to approved target participants, the amount of data processed and transmitted to execute a trade may be reduced. 
This may reduce the processing time, storage needs, and other computational resources (e.g. power, bandwidth, etc.) used to process and implement trading strategies. Selective transmission of the trade order with a corresponding toxicity augment may create a more usable and efficiently operating market….. Applicant's claimed subject matter is also drawn to improved user interfaces which provide advantages over the prior art systems, and improves the efficiency of the electronic devices and the electronic trading systems, thereby overcoming disadvantages of prior systems.”
Examiner responds:
Selective transmission of data to preserve bandwidth and reduce processing resources  is well-understood, routine, and conventional.
Applicant’s utilization of graphical user interfaces expresses no improvement in GUI technology rather merely applying GUI technology  as a tool to perform an abstract idea. All aspects of the GUI expressed in the claimed invention are well-understood, routine, and conventional.
The user interface elements of the claimed invention is analogous to Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Similarly, the claimed invention similarly assists traders with providing determine available orders.
The functioning of the computer itself is not improved. Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, synthesizing, sending, and presenting the desired information.  See MPEP 2106.05(d) well-understood, routine, and conventional. For example, the Specification reads, [0103] A processor may include one or more microprocessors, central processing units (CPUs), computing devices, …. or like devices or any combination thereof, regardless of the architecture.
This invention solves a business problem not a technology problem.  Computers and GUIs are only used as a tool to automate a process that can be performed by a human. The Specification reads [0098] The disclosed GUI solutions improve the functioning of technology by improving the accuracy of trader transactions. The invention improves  certain methods of organizing human activity by hastening  and improving the accuracy of  financial transactions  which recites a commercial or financial action, principle, or practice and managing interactions between people.
Therefore, the rejection under  35 USC § 101 remains.
Response Remarks on Claim Rejections - 35 USC § 103
Applicant's  amendments required the application of new/additional prior art. 
New prior art includes: 
Hirani (“METHOD AND SYSTEM FOR INTEREST RATE SWAPS”, U.S. Publication Number: 20120265666 A1)
Applicant’s amendments alter the scope of the original claimed invention. 
Applicant’s remarks regarding the rejection is rendered moot by the introduction of additional prior art.
The rejection under  35 USC § 103 remains.

 The claimed Prior Art Cited But Not Applied






























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lopez de Prado (“SYSTEMS AND METHODS FOR CONTROLLING ELECTRONIC EXCHANGE BEHAVIOR BASED ON AN INFORMED TRADING METRIC”, U.S. Publication Number: 2012/0143741 A1) proposes a computerized exchange system and a method of operating a computerized exchange system are disclosed. The exchange system variably favors execution of buy trades or sell trades based on the value of an informed trading metric, thereby attempting to forestall predatory increases in order toxicity.
Marynowski (“AUTOMATED TRADING SYSTEM IN AN ELECTRONIC TRADING EXCHANGE”, U.S. Publication Number: 2015/0356680 A1) provides a look-up table that stores a range of theoretical buy and sell prices for a given range of current market price of the underlying security. As the price of the underlying security changes, a new theoretical price may be indexed in the look-up table, thereby avoiding calculations that would otherwise slow automated trading decisions. In addition, a system of checks may be conducted to ensure accurate and safe automated trading.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697